


EXHIBIT 10.10

 

AMENDMENT TO

CITY NATIONAL CORPORATION

1995 OMNIBUS PLAN

 

WHEREAS, City National Corporation (the “Corporation”) maintains the City
National Corporation 1995 Omnibus Plan (the “Plan”) to promote the success of
the Corporation by providing an additional means through the grant of awards to
attract, motivate, retain and reward key employees, including officers, whether
or not directors, of the Corporation with awards and incentives for high levels
of individual performance and improved financial performance of the Corporation;

 

WHEREAS, awards under the Plan may constitute nonqualified deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder (“Section 409A”);

 

WHEREAS, pursuant to Section 7.6(a) of the Plan, the Board of Directors of the
Corporation has the right to amend the Plan; and

 

WHEREAS, it is desirable to amend the Plan in order to avoid a violation of
Section 409A;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009,
with approval by the Board of Directors of City National Corporation, as
follows:

 

1.  The following sentence shall be added to the end of Section 5.3 of the Plan:

 

“No deferral shall be authorized pursuant to this Section 5.3 if such deferral
would violate the requirements of Section 409A of the Code.”

 

2.  A new Section 7.13 shall be added to the Plan, which shall read in its
entirety as follows:

 

“7.13.     Compliance with Section 409A of the Code

 

(a)           Plan Construction.

 

(i)            Except to the extent specifically provided otherwise by the
Committee, it is intended that the Plan and Awards issued thereunder will comply
with Section 409A of the Code (and any Treasury Regulations and other guidance
issued thereunder) to the extent the Awards are subject thereto, and the Plan
and such Awards shall be interpreted on a basis consistent with such intent. For
purposes of this Section 7.13, the terms specified herein shall have the
respective meanings ascribed thereto under Section 409A of the Code and the
Treasury Regulations thereunder. The Plan and any Award Agreements issued
thereunder may be

 

1

--------------------------------------------------------------------------------


 

amended in any respect deemed by the Committee to be necessary in order to seek
to preserve compliance with Section 409A of the Code.

 

(ii)           Except to the extent specifically provided otherwise by the
Committee, Awards under the Plan which are subject to Section 409A of the Code
are intended to satisfy the requirements of Section 409A of the Code (and the
Treasury Regulations and other guidance issued thereunder) so as to avoid the
imposition of any additional taxes or penalties under Section 409A of the Code. 
If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.

 

(b)           Distributions Under a Section 409A Award.

 

(i)            Subject to paragraph (ii) below, if any Award (including without
limitation any Award of restricted units) that constitutes, or provides for, a
deferral of compensation within the meaning of Section 409A of the Code (a
“Section 409A Award”) provides for a payment upon termination of employment or
service, such payment shall not be made unless the termination is a separation
from service within the meaning of Section 409A of the Code, as determined by
the Corporation in accordance with Section 1.409A-1(h) of the Treasury
Regulations, and shall be payable as soon as practical (but no later than 90
days) following such separation from service.  For purposes of determining
whether a separation from service has occurred, a Participant shall be
considered to have separated from service as an employee when the facts and
circumstances indicate that the Participant and the Corporation reasonably
anticipate that either (A) no further services will be performed for the
Corporation after a certain date, or (B) that the level of bona fide services
the Participant will perform for the Corporation after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant (whether as an employee or as an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Corporation if the Participant has been providing services to the Corporation
less than 36 months).  For purposes of the preceding sentence, services
performed for the Corporation shall include services performed for (A) any
corporation which is a member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code, substituting the language “at least 20
percent” for “at least 80 percent” each place it appears in Section 

 

2

--------------------------------------------------------------------------------


 

1563(a)(1), (2) and (3) of the Code) of which the Corporation is a component
member, and (B) any entity (whether or not incorporated) which is under common
control with the Corporation, as such common control is defined in
Section 414(c) of the Code and the Treasury Regulations thereunder, substituting
the language “at least 20 percent” for “at least 80 percent” each place it
appears in Section 1.414(c)-2 of the Treasury Regulations.

 

(ii)           To the extent that any Section 409A Award provides for payment
upon disability, a change in control event, or the occurrence of an
unforeseeable emergency (or any substantially similar event), such payment shall
not be made unless such event is a disability, a change in the ownership or
effective control of the Corporation or in the ownership of a substantial
portion of the assets of the Corporation, or an unforeseeable emergency,
respectively, in each case within the meaning of Section 409A of the Code and
the Treasury Regulations thereunder.  For the avoidance of doubt, the foregoing
sentence shall not limit the vesting provisions of the Plan or any Award
Agreement.  Any payment upon the occurrence of an unforeseeable emergency shall
be made only to the extent of the amount reasonably necessary to satisfy the
emergency need, including amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such unforeseeable emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

 

(iii)          If, on the date of a Participant’s separation from service,
(i) such Participant is a specified employee within the meaning of Section 409A
of the Code, as determined annually by the Corporation in accordance with
Section 1.409A-1(i) of the Treasury Regulations (using the methodology for
identifying Key Employees under Paragraph A.2 of Article VIII of the City
National Corporation Profit Sharing Plan, as amended from time to time, to the
extent permitted by Section 409A of the Code), and (ii) the Committee shall make
a good-faith determination that a payment or benefit under the Plan constitutes
“deferred compensation” within the meaning of Section 409A of the Code the
payment of which is required to be delayed for a six-month period in order to
preserve the tax treatment intended for such payment or to avoid additional tax,
interest, or penalties under Section 409A of the Code, then any payment
otherwise due upon separation from service shall not be paid on the otherwise
scheduled payment date, but shall instead be paid no later than 90 days
following the end of such six-month period.  Such amount shall be paid without
additional interest, unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable agreement between the
Corporation and the Participant.

 

(c)           Amendments to Awards; Acceleration of Benefits.  The time or
schedule of any distribution or payment of any Shares, cash, or other property
or amounts under a Section 409A Award shall not be modified in any manner that
causes a violation

 

3

--------------------------------------------------------------------------------


 

of Section 409A of the Code, and shall not be accelerated except as otherwise
permitted under Section 409A(a)(3) of the Code.

 

(d)           No Representations or Covenants with Respect to Tax
Qualification.  Although the Corporation may endeavor to avoid adverse tax
treatment (e.g., under Section 409A of the Code), the Corporation makes no
representation to that effect and expressly disavows any covenant to avoid
unfavorable tax treatment.  A Participant shall be solely responsible and liable
for the satisfaction of all taxes, interest, and penalties that may be imposed
on such Participant or for such Participant’s account in connection with any
payment or benefit under the Plan (including any taxes, interest, and penalties
under Section 409A or any corresponding provision of state, local, or foreign
law), and the Corporation shall have no obligation to indemnify or otherwise
hold such Participant harmless from any or all of such taxes, interest, or
penalties.”

 

3.  This Amendment shall not apply to any Award or any portion of an Award under
the Plan that is outstanding as of the effective date hereof, to the extent that
such Award or portion of an Award was vested on December 31, 2004.

 

4.  Except as provided herein, the terms of the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Amendment on this [      ] day of December, 2008.

 

 

CITY NATIONAL BANK

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

4

--------------------------------------------------------------------------------
